Beck, J.,
dissenting. Under the pleadings and evidence in the case, the jury were authorized to find that the original parol contract was taken out of the statute of frauds by performance upon the part of the plaintiff, who based his case on that contract; and the jury were further authorized to find that the written contract executed subsequently to the parol contract, which in the opinion of the court integrated the contract between the parties, and which contained terms different from •those in the parol contract, was executed under a mutual mistake of law and should be set aside so far as by its terms it tended to annul or abrogate the original contract.